DETAILED ACTION
	This office action is in response to the amendment filed on 05 July 2022.
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 21-38 are currently pending: 21-38 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 July 2022 has been reviewed and considered by the examiner.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 05 July 2022), with respect to the rejection of claims 21-38 under pre-AIA  35 USC §103(a), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 21-38.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 1 03(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-38 rejected under pre-AIA  U.S.C. 103(a) as being un-patentable over Jeon et al (US 2011/0069215 A1; Jeon), in view of Stafford et al (US 2011/0298829 A1; Stafford), Saretto et al (US 2012/0209841 A1; Saretto), Matsuoka et al (US 2006/0092292 A1; Matsuoka), and further in view of Li et al (US 2013/0162524 A1; Li).
RE Claim 21, Jeon discloses an apparatus (Jeon: fig. 1, ‘picture control apparatus’ 100; abstract, “A picture control apparatus provides control of a picture displayed on a display of a mobile terminal”) comprising: a display unit (Jeon: fig. 1, ‘display’ 300);
a camera in electronic communication with the display unit (Jeon: fig. 1, ‘camera’ 200 electrically coupled with ‘display’ 300 via ‘action detector’ 110 and ‘picture controller’ 100 [sic, should be 120]; [0009], “An exemplary embodiment of the present invention provides a picture control apparatus including: an action detector to detect a specific action from images captured by a camera; and a picture controller to control a picture displayed on a display”); and
at least one memory including program code which when executed by at least one processor cause the apparatus to provide operations (Jeon: fig. 1, ‘action detector’ 110, ‘picture controller’ 100 [sic, should be 120]; [0017], “The picture control apparatus 100 may be implemented in the form of hardware, software, or a combination thereof, and may be disposed in a mobile terminal having a camera” (memory comprising software is implied), [0031], disclosing memory (e.g., read-only, random access, removable, processor register, etc.) for storing ‘action setting information’ 160 (processor for executing software)) comprising:
receiving, based on at least one image captured from the camera, information identifying and describing a facial landmark of a user (Jeon: [0019], “The action detector 110 receives images of a user captured by a camera 200 and detects a specific action from the images of the user” (receive images of a user captured by a camera), [0039], “The user's lip shape may be detected by recognizing variations of feature points corresponding to the user's lips included in the images of the user” (image information describing a facial landmark of a user));
(note, these limitation is out of order) determining a facial expression of the user based on one or more known facial reference points and the information identifying and describing the facial landmark of the user (Jeon: [0019-0020, 0055], “The specific action may be detected by analyzing variations of feature points included in the images of the user to thus recognize variations in motion or expression ... For example, the action detector 110 may recognize the user's motion or expression variations from the images of the user by detecting … the user's movement to the right or left, a wink of the user's right or left eye, the user's lip shape, an inclination of the user's face, a rotation of the user's face to the left or right, a grimace of the user's face, thereby detecting a specific action … As another example, by implementing the picture control apparatus ... if a grimace of a user's face is detected from images captured by the camera, and to reduce a size of a picture displayed on the display if a smile on the user's face is detected from the captured images”; determining ‘smile’ and ‘grimace’ facial expressions based on analyzing variations of one or more known feature points, such as eyes and lips);
detecting whether the determined facial expression matches a first facial expression (Jeon: [0038-0039, 0055], facial expressions, such as left eye wink, right eye wink, grimace or smile are detected); and in response to the determined facial expression matching the first facial expression stored in the at least one memory, activating a first function of the apparatus (Jeon: [0048, 0055], “Hereinafter, examples in which the picture control apparatus using image recognition according to an exemplary embodiment is applied to a mobile terminal will be described ... As another example, by implementing the picture control apparatus in such a manner as to enlarge a size of a picture displayed on a display if a grimace of a user's face is detected from images captured by the camera” (activated first function corresponds with enlarging a size of a displayed picture)).
However, although Jeon does not expressly teach,
Stafford (in the field of setting orientation of a view shown on a display) discloses determining an orientation of a display unit of the apparatus based on an angle between the facial landmark of the user and the display unit of the apparatus (Stafford: figs. 6-7, illustrating a view orientation dependent on facial features of a user; [0056-0063], disclosing view orientation (e.g., orientation of display) with respect to angle between facial features of a user and lines parallel to the axes of a display);
	At the time of the invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Stafford’s determination of an orientation of a display based on an angle between a facial landmark of a user and the display with Jeon’s apparatus, with the expected benefit of giving user’s more options for viewing content in a variety of orientations (Stafford, [0006]).
	Still, even though Jeon/Stafford does not appear to expressly teach,	
	Saretto (in the field of bookmarking content segments) discloses determining of a facial expression being triggered in response to detecting a change in an orientation of a display unit of an apparatus (Saretto: fig. 1, illustrating ‘computing device’ 102, comprising components ‘I/O module’ 116 and ‘bookmark module’ 118, fig. 5, ‘receive a request from a user to bookmark a segment of content’ 502 (user input may be a detected motion, such as shaking or rotating a device to change orientation) → … → ‘obtain an expression of the user regarding an attribute of the segment of content’ 506 (note, in response to receiving a request, e.g., shaking or rotating the device, a facial expression is obtained); [0011], disclosing that a user may ‘bookmark’ segments of content, and provide a like/dislike expression as part of the bookmarked information, [0016], I/O module receives user inputs (e.g., pressing keys, gestures, detection of motion, such as shaking or rotating the device, etc.) from a user of computing device 102, [0033], input of bookmark requests via I/O module 116, [0046-0048], expression of user may be automatically sensed (e.g., captured by a camera), and included in a metadata tag associated with an identified segment of content requested by the user).
	Thus, at the time of the invention, it would have been obvious for one of ordinary skill in the art to combine Saretto’s facial expression obtained in response to detecting a shaking or rotation of a device with Jeon/Stafford’s apparatus comprising a method of determining a facial expression based on known facial features in order to make it easy for a user of the combined Jeon/Stafford/Saretto device to enter facial expression information into the device since all they have to do is shake or rotate the device to cause the detection of the user’s facial expression.
	Yet, even though Jeon/Stafford/Saretto does not appear to expressly teach,
	Matsuoka (in the field of customizing user taken images) discloses a facial expression of a user stored in at least one memory (Matsuoka: fig. 1, ‘feature memory portion’ 9, fig. 4, illustrating a table comprising feature quantities (e.g., expression information) for individual users; [0011, 0068], memory storing pictures of individual users), and storing a facial expression in a memory obtained during a pre-registration process, wherein the pre-registration process customizes facial recognition for the user by correlating facial landmark information of the user to a user selected facial expression (Matsuoka: [0009], “The present invention intends to provide a unit capable of taking a picture of an object having an expression corresponding to an individual user's desire” (user selected expression), [0066], storing expression features during a pre-registration condition (features implicitly comprise facial landmark information – see [0020]), [0093-0094], “desired expression varies depending on user. Some users like a serious expression and others like a smiling expression. Further, as for the smiling expression, some users like a smiling expression with the mouth closed and others like an expression with white teeth exposed outside … The image pickup unit 1 enables user to select a desired expression and register it if it is set to the registration condition. At this time, user can register his or her desired expression by making an expression desired by him or her … user can register an image containing a desired expression by selecting it from images (image already taken by the image pickup portion 2 and an image inputted through the image input portion 3) stored in the image accumulating portion 5. The image pickup unit 1 can judge an expression of each user because it has such a configuration” (storing a customized user selected facial expression, wherein said user selected facial expression enables customized facial recognition of the user by matching said user selected facial expression of the user to stored features)).
At the time of the invention, then, it would have been obvious for one of ordinary skill in the art to combine Matsuoka’s stored facial expression information obtained during a pre-registration process (wherein said facial expression customized facial recognition for the user by correlating features/facial landmark information of the user to a user selected facial expression) with Jeon/Stafford/Saretto’s apparatus comprising a memory and a method of detecting whether a determined facial expression matches a first facial expression so the combined Jeon, modified by Stafford/Saretto/Matsuoka, apparatus detects whether the determined facial expression matches a first facial expression stored in the at least one memory during a preregistration process, wherein the preregistration process customizes facial recognition for the user by correlating facial landmark information of the user to a user selected facial expression. Further, the motivation for combining Matsuoka’s method with Jeon/Stafford/Saretto’s apparatus would have been to make an operation of the combined apparatus specific to a user by causing said operation to be dependent on a user-specific facial expression.
	Even so, although Jeon/Stafford/Saretto/Matsuoka does not expressly teach,
	Li (in the same general field of endeavor) discloses storing a plurality of user-specific facial expressions (Li: [0013, 0026], disclosing the storage of user expressions), and detecting whether the facial expression matches a first facial expression stored in the at least one memory or a second facial expression stored in the at least one memory (Li: fig. 3, illustrating a method of using facial expression information for executing an action (e.g., ‘capture images of real-time facial expressions of the user’ S31 → ‘analyze and process the captured images via various image processing arithmetical protocols, so as to extract the features of each facial expressions of the user’ S32 → ‘compare the extracted features of the real-time facial expressions with the features of the the [sic] facial expressions in the images of the user stored in the service database, so as to find a matching feature, or the closest matching feature, in the images of the user stored in the service database, and determine the type of facial expression’ S33); [0037-0039], disclosing steps S31 – S33 shown in fig. 3, wherein a facial expression of a captured image is compared to stored facial expressions to find a closest match).
	Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to combine Li’s storing of user-specific facial expressions and detecting whether a facial expression matches a first expression or a second expression stored in a memory with Jeon’s, modified by Stafford/Saretto/Matsuoka’s, apparatus comprising a method of detecting whether a determined facial expression matches a first facial expression stored in a memory during a preregistration process (wherein the preregistration process customizes facial recognition for the user by correlating facial landmark information of the user to a user selected facial expression) so the combined Jeon/Stafford/Saretto/Matsuoka/Li apparatus detects whether the determined facial expression matches a first facial expression stored in the at least one memory during a preregistration process or a second facial expression stored in the at least one memory during the preregistration process, wherein the preregistration process customizes facial recognition for the user by correlating facial landmark information of the user to user selected facial expressions. In addition, the motivation for combining Li’s method with Jeon/Stafford/Saretto/Matsuoka’s apparatus would have been to make operations of the combined apparatus specific to a user by causing said operations to be dependent on user-specific facial expressions.
	RE Claim 22, Jeon/Stafford/Saretto/Matsuoka/Li teaches the apparatus of claim 21, and Jeon also discloses in response to the determined facial expression matching the second facial expression stored in the at least one memory, activating a second function of the apparatus (Jeon: [0031], disclosing memory associated with Jeon’s apparatus (a person having ordinary skill in the art may store data, such as facial expression data, in the memory or at the very least Jeon/Li’s combined memory), [0055], “As another example, by implementing the picture control apparatus in such a manner as to ... reduce a size of a picture displayed on the display if a smile on the user's face is detected from the captured images, pictures may be controlled according to the user's expression, without any direct physical manipulations from the user”).
RE Claim 23, Jeon/Stafford/Saretto/Matsuoka/Li discloses the apparatus of claim 21, and in addition Jeon teaches in response to the determined facial expression matching the first facial expression, activating the first function by at least enlarging contents displayed on a display unit (Jeon: [0055],” by implementing the picture control apparatus in such a manner as to enlarge a size of a picture displayed on a display if a grimace of a user's face is detected from images captured by the camera”).
RE Claims 24, Jeon/Stafford/Saretto/Matsuoka/Li teaches the apparatus of claim 21, and Jeon further discloses wherein the information identifying and describing the facial landmark includes at least one of a hair line, an eyebrow, an eye, an ear, a forehead, a nose, a mouth, or glasses (Jeon: [0042], “the specific action may be detected by detecting a grimace of the user's face from the images of the user. The grimace of the user's face may be detected by recognizing variations of feature points corresponding to the user's eyes, nose, and lips, included in the images of the user”).
RE Claim 25, Jeon/Stafford/Saretto/Matsuoka/Li discloses the apparatus of claim 21, and Jeon in addition teaches a camera to capture the information identifying and describing the facial landmark (Jeon: fig. 1, illustrating ‘picture control apparatus’ 100 comprising a ‘camera’ 200; [0019], “The action detector 110 receives images of a user captured by a camera 200 and detects a specific action from the images of the user. The specific action may be detected by analyzing variations of feature points included in the images of the user to thus recognize variations in motion or expression”, [0038], “the specific action may be detected by detecting a wink of the user's left or right eye from the images of the user. The wink of the user's left or right eye may be detected by recognizing variations of feature points corresponding to the user's left or right eye included in the images of the user”).
RE Claim 26, Jeon/Stafford/Saretto/Matsuoka/Li teaches the apparatus of claim 21, and further Jeon discloses determining a head orientation (Jeon: [0053], “As another example, by implementing the picture control apparatus in such a manner as to enlarge a size of a picture displayed on a display if that a user's face is inclined forward is detected from images captured by the camera”).
Further, in a second, different embodiment Jeon teaches activating a first function is based on the determined head orientation (Jeon: [0053, 0057], “As another example, by implementing the picture control apparatus in such a manner as to enlarge a size of a picture displayed on a display if that a user's face is inclined forward is detected from images captured by the camera … For example, the degree of enlargement ... of a picture can be adjusted by enlarging a size of a picture to 150% when a user inclines their face once forward and to 200% when the user inclines their face twice forward”).
Thus, at the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine Jeon’s activation of an enlargement of a picture by a specified degree dependent on orientation of a user’s head with Jeon/Stafford/Saretto/Matsuoka/Li’s activation of enlarging a picture based on a detected facial expression (e.g., a grimace) of a user, therein activating the first function further based on the determined head orientation, in order to give the use more control over enlarging the displayed picture by allowing the user to activate the enlargement action with a grimace and then further activate the enlargement function by tilting her head forward twice to then enlarge the picture by 200%.
RE Claim 27, Jeon discloses a method (Jeon: abstract, “A picture control method includes detecting an action from images captured by a camera, and controlling a picture displayed on a display if the detected action is a specific action”) comprising:
receiving, based on at least one image captured from a device comprising a camera, information identifying and describing a facial landmark of a user (Jeon: [0019], “The action detector 110 receives images of a user captured by a camera 200 and detects a specific action from the images of the user” (receive images of a user captured by a camera), [0039], “The user's lip shape may be detected by recognizing variations of feature points corresponding to the user's lips included in the images of the user” (image information describing a facial landmark of a user)); and
determining, by at least one processor, a facial expression of the user based on known facial reference points and the information identifying and describing the facial landmark of the user (Jeon: [0017], disclosing ‘picture control apparatus’ 100 may be implemented in hardware, software, etc. (use of a hardware processor to execute software is implied), [0019-0020, 0055], “The specific action may be detected by analyzing variations of feature points included in the images of the user to thus recognize variations in motion or expression ... For example, the action detector 110 may recognize the user's motion or expression variations from the images of the user by detecting … the user's movement to the right or left, a wink of the user's right or left eye, the user's lip shape, an inclination of the user's face, a rotation of the user's face to the left or right, a grimace of the user's face, thereby detecting a specific action … As another example, by implementing the picture control apparatus ... if a grimace of a user's face is detected from images captured by the camera, and to reduce a size of a picture displayed on the display if a smile on the user's face is detected from the captured images”; determining ‘smile’ and ‘grimace’ facial expressions based on analyzing variations of known feature points, such as eyes and lips).
Further, the remaining limitations recited in claim 27 are substantially similar in scope with corresponding limitations recited in claim 21 and are, therefore, rejected under the same rationale.
RE Claim 28, Jeon/Stafford/Saretto/Matsuoka/Li teaches the method of claim 27.
In addition, the remaining limitations recited in claim 28 are substantially similar in scope with corresponding limitations recited in claim 22 and are, therefore, rejected under the same rationale. 
RE Claim 29, Jeon/Stafford/Saretto/Matsuoka/Li discloses the method of claim 27.
Further, the remaining limitations recited in claim 29 are substantially similar in scope with corresponding limitations recited in claim 23 and are, therefore, rejected under the same rationale.
RE Claim 30, Jeon/Stafford/Saretto/Matsuoka/Li teaches the method of claim 27.
Further, the remaining limitations recited in claim 30 are substantially similar in scope with corresponding limitations recited in claim 24 and are, therefore, rejected under the same rationale.
RE Claim 31, Jeon/Stafford/Saretto/Matsuoka/Li discloses the method of claim 27, and Jeon also teaches the at least one image is captured by a camera comprising or comprised in the device (Jeon: fig. 1, illustrating ‘picture control apparatus’ 100 communicatively coupled with ‘camera’ 200 (device/apparatus comprises a camera); [0017], picture control apparatus 100 may be within a mobile terminal comprising a camera, [0019], “The action detector 110 receives images of a user captured by a camera 200 and detects a specific action from the images of the user. The specific action may be detected by analyzing variations of feature points included in the images of the user to thus recognize variations in motion or expression”).
RE Claim 32, Jeon/Stafford/Saretto/Matsuoka/Li teaches the method of claim 27.
Additionally, the remaining limitations recited in claim 32 are substantially similar in scope with corresponding limitations recited in claim 26 and are, therefore, rejected under the same rationale.
RE Claim 33, Jeon discloses a non-transitory machine-readable storage device storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations (Jeon: [0017], “The picture control apparatus 100 may be implemented in the form of hardware, software, or a combination thereof, and may be disposed in a mobile terminal having a camera” (memory comprising software is implied), [0031], disclosing memory (e.g., read-only, random access, removable, processor register, etc.) for storing ‘action setting information’ 160 (processor for executing software)) comprising:
receiving, based on at least one image, information identifying and describing a facial landmark of a user (Jeon: [0019], “The action detector 110 receives images of a user captured by a camera 200 and detects a specific action from the images of the user” (receive images of a user captured by a camera), [0039], “The user's lip shape may be detected by recognizing variations of feature points corresponding to the user's lips included in the images of the user” (image information describing a facial landmark of a user)).
Further, the remaining limitations recited in claim 33 are substantially similar in scope with corresponding limitations recited in claims 21, 27 and are, therefore, rejected under the same rationale.
RE Claim 34, Jeon/Stafford/Saretto/Matsuoka/Li teaches the non-transitory machine-readable storage of claim 33.
In addition, the remaining limitations recited in claim 34 are substantially similar in scope with corresponding limitations recited in claim 22 and are, therefore, rejected under the same rationale.
RE Claim 35, Jeon/Stafford/Saretto/Matsuoka/Li discloses the non-transitory machine-readable storage of claim 33.
Additionally, the remaining limitations recited in claim 35 are substantially similar in scope with corresponding limitations recited in claim 23 and are, therefore, rejected under the same rationale.
RE Claim 36, Jeon/Stafford/Saretto/Matsuoka/Li teaches the non-transitory machine-readable storage of claim 33.
In addition, the remaining limitations recited in claim 36 are substantially similar in scope with corresponding limitations recited in claim 24 and are, therefore, rejected under the same rationale.
RE Claim 37, Jeon/Stafford/Saretto/Matsuoka/Li discloses the non-transitory machine-readable storage of claim 33, and Jeon also teaches the at least one image is captured by a camera in communication with the one or more processors (Jeon: fig. 1, illustrating ‘picture control apparatus’ 100 communicatively coupled with ‘camera’ 200 (apparatus comprises a camera, and processor (e.g., picture controller) is communicatively coupled with said camera); [0019], “The action detector 110 receives images of a user captured by a camera 200 and detects a specific action from the images of the user. The specific action may be detected by analyzing variations of feature points included in the images of the user to thus recognize variations in motion or expression”).
RE Claim 38, Jeon/Stafford/Saretto/Matsuoka/Li teaches the non-transitory machine-readable storage of claim 33.
Additionally, the remaining limitations recited in claim 38 are substantially similar in scope with corresponding limitations recited in claim 26 and are, therefore, rejected under the same rationale.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art reference Stafford (US 2011/0298829 A1), in combination with previously cited prior art, is now relied upon for amended limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached on M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-9974.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611